                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                    NO. 5:17-CR-00397-D-1



   UNITED STATES OF AMERICA

       V.                                                        ORDER TO SEAL

   ALBERT VINES




       On motion of the Defendant, Albert Vines, and for good cause shown, it is hereby

ORDERED that DE 59 be sealed until further notice by this Court.

       IT IS SO ORDERED.
                                                                         /

       This   1 (o   day of March, 2019.




                                      J     S C. DEVER III
                                      United States District Judge
